In view of appellant's motion we have again examined the bills of exception, and believe the questions *Page 141 
of law raised by them were properly disposed of in the original opinion. The point is now made that the statement of witnesses to the effect that the equipment found could be assembled for the manufacture of whiskey was not justified because no condenser was discovered and for this reason the insufficiency of the evidence is urged. We quote from the testimony of one witness the following:
"That coil we had could have been connected directly with that horn without the interference of any lead pipe, but then on this still there was a hole there and the pipe, or the horn they call it, run off there and then there was a little thingabout that long, some call them a thumper and some call them acondenser, and the horn connected with that, and the coil connected in at the bottom of that. A person could take the things we found there and hook them up together, and if he had the mash he could make whiskey with it."
Believing the evidence amply sufficient the motion for rehearing is overruled.
Overruled.